                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

LAMONTE ALTON EALY,

                              Plaintiff,                               ORDER
       v.
                                                                    17-cv-717-wmc
KRISTINE STAUFFACHER, SALLY WESS,
TERRA FREDLUND, E. DAVIDSON,
CASHIER DEPARTMENT, T. SCHWOCHERT,
STATE OF WISCONSIN, DEPARTMENT OF
ADULT INSTITUTION, and DEPARTMENT
OF CORRECTIONS,

                              Defendants.


       In a prior opinion and order, the court denied pro se plaintiff Lamonte Alton Ealy,

an inmate at the New Lisbon Correctional Institution, leave to proceed on claims that

alleges that defendants, employees and other entities of the Wisconsin Department of

Corrections, violated his constitutional rights by deducting amounts in excess of that

allowed under his judgment of conviction and to cover DNA surcharges not actually

incurred.   (3/22/19 Op. & Order (dkt. #12).)        Before the court is Ealy’s motion for

reconsideration of that decision. (Dkt. #14.) Finding no basis to grant such relief, the

court will deny his motion.



                                           OPINION

       Under Federal Rule of Civil Procedure Rule 59(e), a court has the opportunity to

consider newly discovered material evidence or intervening changes in the controlling law

or to correct its own manifest errors of law or fact to avoid unnecessary appellate

procedures. Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996); see Harrington v. City
of Chi., 433 F.3d 542, 546 (7th Cir. 2006). A “manifest error” occurs when the district

court commits a “wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir. 2015) (internal quotations

and citations omitted). Rule 59(e) “does not provide a vehicle for a party to undo its own

procedural failures, and it certainly does not allow a party to introduce new evidence or

advance arguments that could and should have been presented to the district court prior

to the judgment.” Moro, 91 F.3d at 876. Rule 59(e) relief is only available if the movant

clearly establishes one of the foregoing grounds for relief. Harrington, 433 F.3d at 546

(citing Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n.3 (7th Cir. 2001)).

       In its prior opinion and order, the court considered plaintiff’s asserted due process

violations under two theories: (1) defendants’ deductions of 50% of the funds in his prison

account violates the 25% cap in his judgments of conviction; and (2) the DNA surcharge

of $1,250 when he had already paid the DNA surcharge as part of an earlier conviction

and for which none were collected as part of his 2013 and 2014 convictions. 1

       With respect to the “percentage of deduction” claim, the court concluded that

plaintiff had failed to state a claim because of the availability of post-deprivation

procedures under Wisconsin law. (3/22/19 Op. & Order (dkt. #12) 5) (citing Wis. Admin.

Code DOC ch. 310; Hamlin v. Vaudenberg, 95 F.3d 580, 585 (7th Cir. 1996)).) In his

motion for reconsideration, Ealy contends that his claim was not dependent on the




1
  In his motion, plaintiff also alleges that he was asserting an equal protection claim, but does not
allege that he falls within a protected class or that defendants discriminated against him based on
that protected class, or any facts to support a “class of one” equal protection claim. As such, the
court sees no error in construing plaintiff’s complaint as asserting due process claims.

                                                  2
enactment of Wis. Stat. § 973.20, which allowed for the deduction of up to 50% of a prison

account for restitution; instead, as best as the court can surmise, he contends that he did

not have any restitution obligation, and, therefore, defendants should not have deducted

any funds from his account. This new allegation (or new explanation), however, does not

alter the court’s decision in its prior opinion and order that the availability of post-

deprivation procedures under Wisconsin law undercuts a due process claim. At minimum,

plaintiff has not identified a manifest error.

       With respect to the second identified due process claim -- the “DNA surcharges”

claim -- the court denied him leave to proceed because the United States Supreme Court’s

holding in Heck v. Humphrey, 512 U.S. 477 (1994), barred such relief. (3/22/19 Op. &

Order (dkt. #12) 6 (discussing Heck, 512 U.S. at 486-87).)              In his motion for

reconsideration, Ealy represents and submits evidence to support a finding that he did

challenge the excessive DNA surcharges in Milwaukee court, and the court amended the

judgment of conviction, vacating two of the five DNA surcharges. Crediting this argument,

plaintiff still has failed to allege a due process claim because either (1) he took advantage

of Wisconsin’s extensive, post-deprivation process to challenge that assessment and,

therefore, has no basis to assert a due process claim, or (2) to the extent he is challenging

the three remaining surcharges, the court lacks jurisdiction over this claim pursuant to the

Rooker-Feldman doctrine, which prevents a party “complaining of an injury caused by [a]

state-court judgment” from seeking redress in a lower federal court. Exxon Mobil Corp. v.

Saudi Indus. Corp., 544 U.S. 280, 291-92 (2005) (citing D.C. Court of Appeals v. Feldman,

460 U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923)).


                                                 3
Regardless, here, too, plaintiff has failed to identify a manifest error in the court’s prior

opinion and order.



                                          ORDER

       IT IS ORDERED that plaintiff Lamonte Alton Ealy’s motion for reconsideration

(dkt. #14) is DENIED.

       Entered this 26th day of February, 2020.

                                          BY THE COURT:


                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             4
